Title: To George Washington from John Marshall, 8 January 1799
From: Marshall, John
To: Washington, George



Dear Sir,
Richmond, Jany 8th ’99.

I had the pleasure of receiving your letter of the 30th of Dec’r while Genl Pinckney was at this place and of delivering to him the

packet it inclosed. He left us with the ladies of his family on the 4th in health and spirits.
I thank you for the charge of Judge Addison; ’tis certainly well written and I wish that as well as some other publications on the same subject could be more generally read. I believe that no argument can moderate the leaders of the opposition—but it may be possible to make some impression on the mass of the people. For this purpose the charge of Judge Addison seems well calculated. I shall forward it to Mr Washington.
However I may regret the passage of one of the acts complained of, I am firmly persuaded that the tempest has not been raised by them. Its cause lies much deeper and is not easily to be removed. Had they never passed, other measures would have been selected, which would have been attacked with equal violence. The misfortune is that an act operating on the press in any manner, affords to its opposers arguments which so captivate the public ear, which so mislead the public mind that the efforts of reason to correct false impressions will often fail of success.
Two very interesting subjects have during the present session peculiarly engaged the attention of the Legislature. The first was a paper produced by Colo. Taylor of Caroline, and which you must have seen, containing resolutions which take advantage of the i⟨rr⟩itation excited by the alien and sedition laws, to criminate the whole conduct of our administration and charge it with the design of introducing monarchy; the other was a proposition from Mr George Th. Taylor of Prince George expressive of sentiments similar to those which have been declared by other legislatures of the union on our controversy with France, in the place of which was substituted by a majority of twenty nine a counter proposition termed an amendment which was offered by Colo. Nicholas of Albermarle and which seems calculated to evince to France and to the world, that Virginia is very far from harmonizing with the American government or her sister States.
The debates on these subjects were long and animated. In the course of them Sentiments were declared and (in my judgment) views were developed of a very serious and alarming extent. To me it seems that there are men who will hold power by any means rather than not hold it; and who would prefer a dissolution of the union to the continuance of an administration not of their own party. They will risk all the ills which may result from the most

dangerous experiments rather than permit that happiness to be enjoyed which is dispensed by other hands than their own. It is more than ever essential to make great exertions at the next election, and I am persuaded that by making we obtain a legislature, if not federal, so divided as to be moderate.
I am by no means certain who will be elected for this district. Whatever the issue of the election may be, I shall neither reproach myself nor those at whose instance I have become a candidate, for the step I have taken⟨.⟩ I feel with increased force the obligation of duty to make sacrifices and exertions for the preservation of American Union and independence, as I am more convinced of the reality of the danger which threatens them. The exertions made against me by particular characters throughout this State and even from other states have an activity and a malignity which no personal considerations would excite. If I fail I shall regret the failure more on account of the evidence it will afford of the prevalence of a temper hostile to our government and indiscriminately so to all who will not join in that hostility, than of the personal mortification which would be sustained. With the most respectful attachment, I remain, Sir, your obedt

J. Marshall

